Case 1:19-cv-07767-LJL Document 93
                                92 Filed 10/29/20 Page 1 of 3
Case 1:19-cv-07767-LJL Document 93
                                92 Filed 10/29/20 Page 2 of 3
 Case 1:19-cv-07767-LJL Document 93
                                 92 Filed 10/29/20 Page 3 of 3




ORDERED that Plaintiff shall file a response, by letter not exceeding 3 single-spaced pages, by
5:00 p.m. tomorrow, October 30, 2020.

IT IS FURTHER ORDERED that the Court will hold a hearing on this motion AND to hear
argument on the pending motions for attorney's fees and for judgment on the pleadings, at Dkt.
Nos. 54 and 55, on November 4, 2020 at 12:00 p.m. by TELEPHONE CONFERENCE. At that
date and time, the parties are directed to dial the Court's conference line at 888-251-2909
(access code: 2123101).

IT IS FURTHER ORDERED that the Court will hold a case management conference on
November 12, 2020 at 10:00 a.m. by TELEPHONE CONFERENCE to address whether this case
should be consolidated with Loughlin v. Goord, 20-cv-6357 (S.D.N.Y) (LJL). At that date and
time, the parties are directed to dial the same teleconference line listed above. The parties are
ORDERED to file a letter with the Court by 5:00 p.m. on November 9, 2020 stating any
objection to consolidation.

SO ORDERED. 10/29/2020
